Citation Nr: 1011360	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1939 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In response to requests for the appellant's service treatment 
records and service personnel files, the National Personnel 
Records Center (NPRC) stated that they were destroyed in a 
fire that occurred at their facility in 1973.  In November 
2009, the RO issued a formal finding on the unavailability of 
the appellant's service records.  In cases where records once 
in the hands of the government are lost, there is a 
heightened obligation to explain the Board's findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In the most recent attempt to obtain the Veteran's service 
treatment records, the RO submitted a request to NPRC in 
October 2009 for records from Fort Meade Hospital.  NPRC 
responded that they were unable to complete the request and 
asked that the Veteran's company and battalion be provided.  
The RO did not take any further action.  In order to give the 
Veteran every consideration with respect to the present 
appeal, it is the Board's opinion that further development of 
the case is necessary.  The Board does acknowledge that the 
unavailability of the Veteran's requested service records 
have been attributed to the 1973 fire, but the possibility 
exists that there may be missing and available service 
records.  Therefore, the Veteran's company and battalion must 
be provided to the NPRC on remand.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  

In the January 2010 informal hearing presentation, the 
Veteran's representative stated that the Veteran received 
post-service private treatment a few years following 
separation for his heart condition and listed the physicians 
and the time period they treated the Veteran.  The record 
does not contain treatment records from any of the listed 
physicians.  Therefore, the RO should obtain these records on 
remand.  

In correspondence of record, the Veteran stated that at 
separation, he was told that he had a heart condition and was 
advised to go to Walter Reed Army Hospital for treatment.  As 
stated above, the Veteran sought private treatment, which 
began in 1948 and continued thereafter.  The Board finds that 
the Veteran should be afforded a VA examination on remand to 
obtain a medical opinion.  In the Board's view, such an 
opinion is necessary for a determination on the merits of the 
claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The National Personnel Records 
Center should be provided the Veteran's 
company and battalion and asked to 
search for medical records pertaining to 
a heart condition from Fort Meade 
Hospital. 

2.  Make arrangements to obtain the 
Veteran's private treatment records for 
a heart condition from Dr. F.M. from 
1948 to 1955, Dr. W.G. from 1955 to 
1959, Dr. M.O. from 1959 to 1970, Dr. 
C.B.F. from 1979 to 1982, Dr. H.M.L. 
from 1982 to 1993, and Dr. J.F. from 
1993 to 2003.  All efforts to obtain 
these records should be fully documented 
and a negative response must be provided 
if records are not available.

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination to 
determine the current nature and likely 
etiology of the Veteran's heart 
condition.  The claims file must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report. 

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that the Veteran's current 
heart condition had its onset during 
active military service or is related to 
in-service disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Readjudicate the Veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



